Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to overcome rejection under 35 U.S.C. 112(b) and has cancelled all other rejected claims. There being no remaining grounds of rejection, the claims now stand in condition for allowance for at least the following reasons.
The combination of a plurality of stations each covered by a chamber and a step of cooling a plurality of filling valves by spraying a chemical to the filling valves as part of an SOP when the SOP of the content filling station is started after a sterilization in an SIP is completed, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of plurality of stations each covered by a chamber and a step of wherein a first SOP using a first sterilizer and a second SOP using a second sterilizer are performed stepwise on the various kinds of stations while the CIP and the SIP or the SIP serving also as the CIP are being performed on the content filling station, in the context of claim 5 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2018/0208446 discloses a method for decontaminating an aseptic filling apparatus, the aseptic filling apparatus comprising various kinds of station including a content filling station and each station being covered by a chamber (Paragraph 47), the method comprising: sterilizing the content filling station by performing a CIP and then an SIP (Figure 4 S1); removing a cleaning liquid used in the CIP or SIP (Figure 4 S2); and performing one or both of a COP and an SOP of the various kinds of stations in a stepwise order (Figure 4, S5, S6, S7). However, ‘446 doesn’t disclose performing the combinations described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753